Proceeding under CPLR article 78 to annul respondent’s determination, dated May 20, 1968, which suspended petitioner’s on-premises liquor license for 10 days and demanded payment of petitioner’s $1,000 bond on the ground that petitioner had suffered or permitted gambling on the licensed premises, in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. Determination modified, on the law, by striking out the demand for payment of the bond, and confirmed as so modified, without costs. No questions of fact were considered. In our opinion the provision for payment of the bond as an additional penalty was excessive. Hnder all the circumstances, the penalty should have been limited to a suspension of the license for a period of 10 days. Christ, Acting P. J., Rabin, Benjamin, Munder and Kleinfeld, JJ., concur.